Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
IDS
The information disclosure statements (IDS) submitted on December 18, 2018 and December 28, 2020 are being considered by the Examiner. 
Drawing
The drawing filed on December 18, 2018 is accepted by the Examiner. 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objection
Claim 1 is objected to because of the following minor informalities: five lines into the claim, change the phrase “being capable of distinguishing” to “distinguishing” as “capability” only implies the potential for doing or having something. Claims 2-7, 11, 13 and 14 inherit the attributes of claim 1 and have similar issues. 
Claim rejection – 35 U.S.C. 112
Claims 6-9, 12, and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite: in reference to claim 8: the instant claim calls for “the other detection operation” in page 55, last two lines in the page and page 56, first two lines in the page).  There is insufficient antecedent basis for this 
In reference to claim 8: the instant claim would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
With regard to claims 6, 9, 12 and 15-17: the instant claims would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim rejection – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 and 10 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Nishikawa (U.S. Patent No. 8,502,526, hereon Nishikawa). 
In reference to claim 1: Nishikawa discloses a magnetic sensor (see Nishikawa, Abstract) comprising: 
A magneto electric conversion element arranged to output a signal corresponding to an applied magnetic field (see Nishikawa, Fig. 1); and 
A signal processing circuit including a detection circuit (see Fig. 1, logic circuit) and a control circuit (control circuit 90), the detection circuit distinguishing and detecting Nishikawa, Fig. 10, north and south poles are considered opposite polarities) opposite to the first polarity by using an output signal of the magneto electric conversion element, the control circuit being arranged to control the detection circuit to perform a first detection operation to detect the magnetic field having the first polarity (see Nishikawa, Fig. 10C, detections of s-pole on the upper part of the cycle) and a second detection operation to detect the magnetic field having the second polarity (the north pole detection could be considered as the second polarity), wherein the signal processing circuit performs a unit operation repeatedly at an interval, the unit operation including at least one of the first detection operation and the second detection operation, and controls content of (i+1)th unit operation in accordance with a detection result of the magnetic field in i-th unit operation (i is a natural number) (see Nishikawa, Fig. 13, the loop operation guarantees that a repeated operation based on the output signal the latch circuit).
With regard to claim 10: Nishikawa further discloses that the magnetic sensor is formed using an integrated circuit (see Nishikawa, Fig. 1).
Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Yano (U.S. Patent No. 8,283,919) discloses magnetic sensor and electronic device for detecting the intensity of a magnetic field. 
Hara et al. (U.S. Patent No. 9,178,445) discloses power conversion apparatus including a power converter and PWM controller. 
Tatenuma et al. (U.S. Patent No. 10,466,075) discloses magnetic detection apparatus. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214.  The examiner can normally be reached on M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/ELIAS DESTA/
Primary Examiner, Art Unit 2857